DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Paired control and label modules” in claims 7 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8, 10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 15, the claims include the limitation “leaving a gap between each gradient and RF pulse” in lines 1-2. This limitation lacks antecedent basis as a gradient and RF pulse is not previously set forth in parent claims 1 and 11. This renders the claims unclear as to what gradient and RF pulse is being referred to and therefore the placement of the claimed gap is rendered indefinite. 
Regarding claim 7, the claim includes the limitation “using FT-VSS pulse trains” in line 1. Independent claim 1 previously sets forth “FT-VSS pulse trains” in line 4 and it is unclear whether claim 7 is referring to these pulse trains or additional pulse trains that were not previously set forth. This failure to distinctly point out and claim the “FT-VSS pulse trains” of claim 7 renders the claim unclear and is rejected for indefiniteness. 
Regarding claims 8 and 18, the claims include the limitation “using a pair of acquisitions” in lines 1-2. Independent claims 1 and 11 previously set forth “a pair of acquisitions” in line 6 and line 8, respectively. It is unclear whether claims 8 and 18 are referring back to the previously set forth “pair of acquisitions” or are describing a new additional “pair of acquisitions”. For these reasons, the claims are unclear and are rejected for indefiniteness. 
Claims 10 and 20 recite the limitation "the blood T1 and T2 relaxation factors" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 17, the claim includes the limitation “using FT-VSS pulse trains” in line 1. Independent claim 11 previously sets forth “FT-VSS modules” and as the FT-VSS modules in which refocusing pulses are imbedded between are considered to be FT-VSS pulse trains, it is unclear whether the FT-VSS pulse trains as claimed in claim 17 would be a part of the FT-VSS modules of claim 17, or whether they would be additional unrelated pulse trains. For these reasons, the claim is unclear and is rejected for indefiniteness. 
Further regarding claims 12-20, the claims refer to method steps while the independent claim 11 upon which the claims are dependent is a claimed system. Therefore, the performing of the method steps as currently claimed would be outside of the scope of the claimed system of claim 11. Furthermore, this renders each of the claims unclear as to what structural component of the claimed system of claim 11 would be configured to perform the claimed method steps. For example, it is unclear whether the “magnetic resonance imager” or the “non-transitory computer readable medium” would perform the claimed functions. Examiner suggests that the claims should be rewritten to specifically refer to the non-transitory computer readable medium being further programmed for performing the claimed functions to overcome the current rejections. For these reasons, the claims are unclear and are rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (U.S. Pub. No. 20170293008) hereinafter Qin ‘008, in view of Qin et al. (U.S. Pub. No. 20170176564) hereinafter Qin ‘564. 
Regarding claim 1, primary reference Qin ‘008 teaches:
A method for determining blood volume for a subject (abstract, [0004]; [0010]) comprising: 
performing a velocity-selective (VS) pulse train with a magnetic resonance imaging scanner ([0010], velocity-selective pulse trains; [0012]; [0022]; [0024], velocity-selective pulse train performed via MR scanner; [0027]-[0029]); 
embedding refocusing pulses between VS pulse trains ([0010], “The method includes embedding refocusing pulses between velocity-sensitive labeling/control modules”; [0011], embedding refocusing pulses; [0012]; [0023]-[0025]); 
cancelling out a signal from static tissue ([0010], cancelling out a static signal; [0012], cancelling out a signal from static tissue; [0022]); 
performing a pair of acquisitions with the magnetic resonance imaging scanner ([0010], pair of acquisitions; [0011]-[0012]; [0022], pair of acquisitions); and 
determining blood volume from a difference signal that results from a flowing blood compartment ([0010]-[0011], determining blood volume for a subtraction of the pair of acquisitions (difference signal) of a flowing blood compartment; [0012]; [0022]; [0023]).
Primary reference Qin ‘008 fails to teach:
Wherein the pulse train is a Fourier-transform velocity-selective saturation (FT-VSS) pulse train;
However, the analogous art of Qin ‘564 of a magnetic resonance imaging system capable of determining blood volume (abstract, [0004]; [0025]) teaches:
Wherein the pulse train is a Fourier-transform velocity-selective saturation (FT-VSS) pulse train ([0016]-[0020], Fourier-transform velocity selective saturation pulse trains, with a saturation band; note that paragraphs [0004] and [0025] include teachings toward determining blood volume which teaches toward the Qin ‘008 reference);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the velocity-selective magnetic resonance imaging blood volume determination method of Qin ‘008 to incorporate the Fourier-transform velocity-selective saturation pulse train as taught by Qin ‘564 because Fourier-transform based VS magnetization-prepared MRA enables for visualization of vessels with a large spatial coverage. This improves the imaging sensitivity and provides for enhanced diagnostic data for improving clinical outcomes (Qin ‘564 [0005]-[0007]).  
Regarding claim 2, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising using refocusing pulses comprising adiabatic pulses or composite pulses ([0012], adiabatic or composite pulses; [0046]).
Regarding claim 3, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising using a velocity-sensitized labeling module comprising ±90° pulses ([0010], “velocity-sensitized labeling module comprising ±90° hard pulses”; [0012]; [0023]-[0025]).
Regarding claim 4, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising using alternating velocity-encoding gradients ([0010], alternating velocity-encoding gradients; [0011]; [0023]).
Regarding claim 5, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising leaving a gap between each gradient and RF pulse to minimize the effect of eddy currents ([0010], “leaving a gap between each gradient”; [0012]; [0023]; [0025]).
Regarding claim 6, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising generating a non-contrast-enhanced MRI map of blood volume ([0010], “includes generating a non-contrast-enhanced MRI map of blood volume”; [0012]; [0021]).
Regarding claim 7, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising using FT-VSS pulse trains in paired control and label modules for separating vascular signal by subtraction ([0010], paired control and label modules; [0024]; [0034]; [0039]; figures 1A-1B; The limitation of ‘paired control and label modules” has been interpreted under 112(f) above to correspond to the pulse sequence algorithm as disclosed in paragraphs [0026]-[0031] and figures 1A-1C of the applicant’s submitted disclosure and drawings. This corresponds to the cited portions of Qin ‘008 and includes figures 1A-1B and the support for the paired control and label modules).
Regarding claim 8, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising leveraging a subtraction-based method using a pair of acquisitions immediately following velocity-sensitized pulse trains for a label module and its corresponding control module, respectively ([0010]; “leveraging a subtraction-based method”; [0012]; [0022]).
Regarding claim 9, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising cancelling out a signal of static tissue and a resulting difference signal comes from the flowing blood compartment above a cutoff velocity ([0010], “The method includes cancelling out a signal of static tissue and a resulting difference signal comes from the flowing blood compartment above a cutoff velocity”; [0011]-[0012]; [0022]-[0023]; [0025]).
Regarding claim 10, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 1. Primary reference Qin ‘008 further teaches:
further comprising normalizing to a proton density-weighted image acquired separately and scaled with the blood T1 and T2 relaxation factors and obtaining a quantitative measurement of blood volume ([0010], “The method includes normalizing to a proton density-weighted image acquired separately and scaled with the blood T1 and T2 relaxation factors and obtaining a quantitative measurement of blood volume”; [0012]; [0022]).
Regarding claim 11, primary reference Qin ‘008 teaches:
A system for determining blood volume for a subject (abstract, [0004]; [0010]) comprising: 
a magnetic resonance imager ([0010]-[0012], magnetic resonance imaging scanner; [0021]); and 
a non-transitory computer readable medium ([0049]-[0051]) programmed for: 
performing a velocity-selective (VS) module with a magnetic resonance imaging scanner ([0010], velocity-selective pulse trains; [0012]; [0022]; [0024], velocity-selective pulse train performed via MR scanner; [0027]-[0029]); 
embedding refocusing pulses between VS modules ([0010], “The method includes embedding refocusing pulses between velocity-sensitive labeling/control modules”; [0011], embedding refocusing pulses; [0012]; [0023]-[0025]); 
cancelling out a signal from static tissue ([0010], cancelling out a static signal; [0012], cancelling out a signal from static tissue; [0022]); 
performing a pair of acquisitions with the magnetic resonance imaging scanner ([0010], pair of acquisitions; [0011]-[0012]; [0022], pair of acquisitions); and 
determining blood volume from a difference signal that results from a flowing blood compartment ([0010]-[0011], determining blood volume for a subtraction of the pair of acquisitions (difference signal) of a flowing blood compartment; [0012]; [0022]; [0023]).
Primary reference Qin ‘008 fails to teach:
Wherein the pulse train is a Fourier-transform velocity-selective saturation (FT-VSS) pulse train;
However, the analogous art of Qin ‘564 of a magnetic resonance imaging system capable of determining blood volume (abstract, [0004]; [0025]) teaches:
Wherein the pulse train is a Fourier-transform velocity-selective saturation (FT-VSS) pulse train ([0016]-[0020], Fourier-transform velocity selective saturation pulse trains, with a saturation band; note that paragraphs [0004] and [0025] include teachings toward determining blood volume which teaches toward the Qin ‘008 reference);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the velocity-selective magnetic resonance imaging blood volume determination system of Qin ‘008 to incorporate the Fourier-transform velocity-selective saturation pulse train as taught by Qin ‘564 because Fourier-transform based VS magnetization-prepared MRA enables for visualization of vessels with a large spatial coverage. This improves the imaging sensitivity and provides for enhanced diagnostic data for improving clinical outcomes (Qin ‘564 [0005]-[0007]).  
Regarding claim 12, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising using refocusing pulses comprising adiabatic pulses or composite pulses ([0012], adiabatic or composite pulses; [0046]).
Regarding claim 13, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising using a velocity-sensitized labeling module comprising ±90° pulses ([0010], “velocity-sensitized labeling module comprising ±90° hard pulses”; [0012]; [0023]-[0025]).
Regarding claim 14, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising using alternating velocity-encoding gradients ([0010], alternating velocity-encoding gradients; [0011]; [0023]).
Regarding claim 15, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising leaving a gap between each gradient and RF pulse to minimize the effect of eddy currents ([0010], “leaving a gap between each gradient”; [0012]; [0023]; [0025]).
Regarding claim 16, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising generating a non-contrast-enhanced MRI map of blood volume ([0010], “includes generating a non-contrast-enhanced MRI map of blood volume”; [0012]; [0021]).
Regarding claim 17, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising using FT-VSS pulse trains in paired control and label modules for separating vascular signal by subtraction ([0010], paired control and label modules; [0024]; [0034]; [0039]; figures 1A-1B; The limitation of ‘paired control and label modules” has been interpreted under 112(f) above to correspond to the pulse sequence algorithm as disclosed in paragraphs [0026]-[0031] and figures 1A-1C of the applicant’s submitted disclosure and drawings; This corresponds to the cited portions of Qin ‘008 and includes figures 1A-1B and the support for the paired control and label modules).
Regarding claim 18, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising leveraging a subtraction-based method using a pair of acquisitions immediately following velocity-sensitized pulse trains for a label module and its corresponding control module, respectively ([0010]; “leveraging a subtraction-based method”; [0012]; [0022]).
Regarding claim 19, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising cancelling out a signal of static tissue and a resulting difference signal comes from the flowing blood compartment above a cutoff velocity ([0010], “The method includes cancelling out a signal of static tissue and a resulting difference signal comes from the flowing blood compartment above a cutoff velocity”; [0011]-[0012]; [0022]-[0023]; [0025]).
Regarding claim 20, the combined references of Qin ‘008 and Qin ‘564 teach all of the limitations of claim 11. Primary reference Qin ‘008 further teaches:
further comprising normalizing to a proton density-weighted image acquired separately and scaled with the blood T1 and T2 relaxation factors and obtaining a quantitative measurement of blood volume ([0010], “The method includes normalizing to a proton density-weighted image acquired separately and scaled with the blood T1 and T2 relaxation factors and obtaining a quantitative measurement of blood volume”; [0012]; [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793